Citation Nr: 1430582	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a  right knee disability. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

4.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1986 to February 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, effective February 2, 2010 and denied reopening the claims of service connection for right and left knee disabilities.  The issue of service connection for a back disability is before the Board from a December 2010 rating decision of the Roanoke RO that reopened such claim (and denied it on de novo review).  Although the RO reopened the claim of service connection for a back disability, the question of whether new and material evidence has been received to reopen such claim must be addressed by the Board regardless of the RO's finding.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  That issue is characterized accordingly.   The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  In March 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  

The issues of service connection for a right knee disability on de novo review, and the matter of the rating for bilateral hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied the Veteran service connection for back, left knee, and right knee disabilities, based essentially on findings that such disabilities were not shown to be related to his military service.  

2.  Evidence received since the June 2006 rating decision includes a September 2013 statement by the Veteran's private physician relating his knee and back disabilities to service and his March 2014 hearing testimony describing related injuries in service; relates to unestablished facts necessary to substantiate the claims; and raises a reasonable possibility of substantiating the claims.  

3.  It is reasonably shown that the Veteran's back disability is etiologically related to his military service.  

4.  It is reasonably shown that the Veteran's left knee disability is etiologically related to his military service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claims of service connection for back, left knee and right knee disabilities may be reopened.
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156 (2013).

2.  On de novo review, service connection for a back disability is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  On de novo review, service connection for a left knee disability is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  However, inasmuch as the benefits sought are being granted (the claims are reopened), there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A June 2006 rating decision denied the Veteran's claims of service connection for back, left knee, and right knee disabilities based essentially on findings that such disabilities were not shown to be related to his military service/complaints therein.  He did not appeal the decision (or submit new and material evidence in the year following), and it became final.  38 U.S.C.A. § 7105.

Evidence received since the June 2006 rating decision includes; a September 2010 VA back examination, when lumbar spine degenerative arthritis was diagnosed; a December 2009 MRI report which notes degenerative disc disease (DDD) at L4-L5 and L5-S1 with small annular bulge at L4-L5 and small central disc herniation at L5-S1; private treatment records, which show ongoing treatment for back and bilateral knee pain complaints; a September 2013 statement by the Veteran's private physician relating his low back and knee disorders to his service; and the Veteran's March 2014 testimony, explaining the circumstances of his back and knee injuries in service.

The evidence received since the June 2006 rating decision, specifically, the September 2013 private provider's statement, was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claims of service connection for back, left and right knee disabilities.  As the September 2013 statement suggests that the Veteran's current back and knee disabilities are etiologically related to an injury in service, it relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Thus, the additional evidence received is both new and material, and warrants reopening of the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  





Service Connection for Back and Left Knee disabilities

The analysis turns to de novo review of these claims.  Given the favorable determination herein on the issues being addressed de novo, the Board finds that the Veteran is not prejudiced by the Board so proceeding.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs show that he was treated for low back pain on numerous occasions beginning in January 2001.  Three months prior to his separation from service, in November 2005, he was seen for low back pain that radiated down his legs.  It was noted that he worked in construction and that rest alleviated the pain.  Mechanical low back pain was diagnosed.  Additionally, the STRs show that in October 2003 the Veteran fell while running and injured his left knee.  

On April 2006 VA examination (two months following separation from service), the Veteran reported a four year history of thoracolumbar spine discomfort exacerbated with bending, twisting, heavy lifting, standing for prolonged periods time, or sitting for prolonged periods.  X-rays were interpreted as negative.  Thoracolumbar paraspinal tendinitis was diagnosed; the etiology was not discussed.  Regarding his left knee, the Veteran reported a six year history of bilateral knee pain exacerbated with squatting, kneeling, standing for long periods of time, sitting for long periods of time, ambulating long distances, and running.  Bilateral patellar tendinitis was diagnosed.  No etiology was identified.  

Postservice treatment records show the Veteran received treatment, including physical therapy and injections, for his back and left knee disabilities.  A December 2009 MRI diagnosed found DDD at the L4-L5 and L5-S1 levels with a small annular bulge at L4-L5 and a small central disc herniation at L5-S1.  

On September 2010 VA examination, the Veteran reported having low back pain that radiates to both lower extremities since 2001.  Degenerative arthritis of the lumbar spine and lumbar herniated nucleus pulposus were diagnosed.  Regarding etiology, the examiner explained that while numerous incidents of low back pain were documented in the Veteran's STRs, no diagnostic imaging was performed.  The first imaging study was four years following separation from service and was negative for lumbar DDD.  The examiner noted that since there was no documentation of lumbar DDD in the Veteran's STRs, his former episodes of acute low back pain could not be linked to his present complaints of lumbar DDD and herniated nucleus pulposus.  The examiner explained that DDD is a natural process of getting older, and that with aging the intervertebral discs lose their flexibility, elasticity, and shock absorbing characteristics.  The examiner noted that DDD is as certain as death and taxes and to a certain degree happens to everyone, with or without pain. 

A September 2013 statement by the Veteran's private physician notes that he reviewed the Veteran's STRs and postservice treatment records in reaching his conclusion that the Veteran's lumbar DDD, lumbar disc herniation, knee arthritis and joint disorder were caused by, or a result of, an injury in service.  

At the March 2014 hearing, the Veteran testified that his back and left knee problems arose during the first Desert Storm from the manual work required and have persisted since.  

The medical evidence of record clearly documents that the Veteran has current diagnoses of lumbar DDD and left knee arthritis.  His STRs also show that he was seen for complaints of low back pain on a number of occasions in service, and injured his left knee in a fall.  And low back and left knee disabilities were diagnosed on VA examination only two months following his separation from service.  

Based on the evidence as briefly summarized above, and resolving any remaining reasonable doubt in the Veteran's favor (as required by 38 C.F.R. § 3.102), the Board concludes that the evidence of record reasonably supports a finding that the Veteran's current low back and left knee disability began in and are related to his military service.  Accordingly, service connection for a low back disability (to include lumbar disc disease) and for a left knee disability (to include arthritis) is warranted.  


ORDER

The appeal to reopen the claims of service connection for back, left knee, and right knee disabilities is granted.  

On de novo review, service connection for a back disability (to include disc disease) is granted.  

On de novo review, service connection for a left knee disability (to include arthritis) is granted.  


REMAND

The reopening of the Veteran's claim of service connection right knee disability has triggered the VA's duty to assist the Veteran by arranging for an examination to secure a medical nexus opinion.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Here, right knee patellar tendinitis and arthritis have been diagnosed; STRs (a Report of Medical History) note the Veteran's subjective complaints of right knee pain in service; and he has provided testimony suggesting that the two are related.  Accordingly, an examination to secure a medical nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the matter of the rating for bilateral hearing loss, the Veteran was last afforded a VA examination to assess his hearing acuity in June 2010.  At the March 2014 hearing, he testified that his hearing acuity has worsened since that examination.  In light of the intervening time period and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following

1. The RO should ask the Veteran to provide identifying information regarding (and the authorizations necessary for VA to secure for the record updated records of) all private treatment he has received for his right knee disability (to specifically include updated records of his treatment by Dr. R. Patel).  The RO should then secure such records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. The RO should thereafter arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran, and review of the record, the examiner must provide opinions that respond to the following:

a.  Please identify (by medical diagnosis) each right knee disability found; 

b. Please identify the most likely etiology for each right knee disability entity diagnosed; specifically, is it at least as likely as not (a 50 percent or better probability), that such disability is related to the Veteran's service?

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.
3. The RO should also arrange for the Veteran to be scheduled for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The examiner should review the record, elicit from the Veteran a description of the effect his hearing loss has on occupational and daily activity functioning, and comment whether the Veteran's report of occupational and daily activity functioning impairment is consistent with the audiometric findings. 

The examiner must explain the rationale for all opinions.

4. The RO should then review the record and readjudicate the claims (service connection for a right knee disability on de novo review).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


